      3:20-cv-01552-JMC         Date Filed 08/12/20      Entry Number 112     Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION


Mary T. Thomas, Nea Richard, Jeremy                )          Case No. 3:20-cv-1552-JMC
Rutledge, Trena Walker, Dr. Brenda                 )
Williams, and The Family Unit, Inc.,               )
                                                   )
                       Plaintiffs,                 )
                                                   )          NOTICE OF APPEARANCE
                       v.                          )
                                                   )
Marci Andino, in her official capacity as          )
Executive Director of the South Carolina           )
State Election Commission; John Wells, in          )
his official capacity as Chair of the South        )
Carolina State Election Commission; and            )
Clifford J. Edler and Scott Moseley, in their      )
official capacities as members of the South        )
Carolina State Election Commission, and            )
Henry D. McMaster in his official                  )
Capacity as Governor of South Carolina,            )
                                                   )
                       Defendants,
                                                   )
and                                                )
                                                   )
South Carolina Republican Party,                   )
                                                   )
                       Intervenor-Defendant.       )
                                                   )


         PLEASE TAKE NOTICE that the undersigned attorney, Susan P. McWilliams, represents

the Proposed Intervenor-Defendant James H. (“Jay”) Lucas, Speaker of the South Carolina House

of Representatives, and hereby gives notice of appearance as counsel in the above-captioned

action. All future pleadings and correspondence should be sent to the attorney at the address

below.

                                     Signature appears on following page.



                                                  1
    3:20-cv-01552-JMC      Date Filed 08/12/20   Entry Number 112      Page 2 of 2




                                        Respectfully submitted,



                                         s/ Susan P. McWilliams
                                         Susan P. McWilliams, Fed ID No. 3351
                                         NEXSEN PRUET, LLC
                                         1230 Main Street, Suite 700 (29201)
                                         Post Office Drawer 2426
                                         Columbia, SC 29202
                                         Telephone: 803.771.8900
                                         SMcwilliams@nexsenpruet.com

                                         Attorney for Intervenor James H. (“Jay”) Lucas,
                                         Speaker of the South Carolina House of
                                         Representatives
August 12, 2020
Columbia, South Carolina




                                         2
